Citation Nr: 0838374	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  08-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
prostate cancer.

The February 2007 rating decision also denied service 
connection for hearing loss and tinnitus.  The veteran's 
substantive appeal, dated in May 2008, disagreed with entire 
February 2007 decision.  The veteran was granted service 
connection for hearing loss and tinnitus in May 2008.  As the 
veteran was granted a full grant of benefits on appeal, the 
only issue before the Board is the claim of entitlement to 
service connection for prostate cancer. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT


1.  The veteran was exposed to ionizing radiation during 
service.

2.  The veteran's prostate cancer became manifest many years 
after service.

3.  Competent and credible evidence of a nexus between 
prostate cancer and service is not of record.





CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service, nor may in service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board would like to begin by acknowledging the exemplary 
service of the veteran during World War II.  By way of 
history, the veteran served in Nagasaki for a period of 23 
days, following the detonation of the atomic bomb.  There is 
no doubt that the veteran served his country at an integral 
time in our nation's history and that the country will 
forever be in his debt.  There is also no doubt that he was 
exposed to harmful radiation as a result of his service.  The 
veteran maintains that his prostate cancer is related to that 
in-service radiation exposure.

For radiation-exposed veterans, VA may grant service 
connection for a condition claimed to be attributable to in-
service ionizing radiation exposure in one of three different 
ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996) affirmed 120 
F.3d 1239, 1244 (Fed. Cir. 1997).  First, as provided by 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), certain diseases 
may be presumptively service connected.  38 C.F.R. § 1112; 38 
C.F.R. § 3.309.  Second, 38 C.F.R. § 3.311 provides special 
procedures for VA to follow in cases where the veteran has 
been exposed to ionizing radiation in service and has 
subsequently developed a radiogenic disease.  See Hilkert v. 
West, 12 Vet. App. 145, 148 (1999) (en banc).  This 
regulation lists prostate cancer among the radiogenic 
diseases.  Third, service connection may be established on a 
direct basis by showing that a disease was the result of 
exposure to ionizing radiation while in service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 38 C.F.R. § 
3.309(d) (2008).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined as onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II, which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If the veteran does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311, 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include prostate 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records that may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Under Combee, in order to establish service connection, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 



II.  Analysis

As previously noted, the veteran served honorably during 
World War II.  He served in Nagasaki for a period of 23 days, 
following the detonation of the atomic bomb.  

Regrettably however, a careful review of, and weighing of, 
the evidence shows that the preponderance of the evidence is 
against the veteran's claim.  The requirements to establish 
service connection have not been met.  

At the outset, the Board acknowledges that the veteran was 
exposed to radiation while in service.  He participated in 
radiation risk activity during the occupation of Hiroshima or 
Nagasaki, Japan.  Nonetheless, the criteria for service 
connection on a presumptive basis are not met.  First, the 
veteran's prostate cancer is not listed as a presumptive 
disease for service connection under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, under 
the provisions of 38 C.F.R. § 3.311, there is no evidence 
that the veteran's cancer presented within 5 years of his 
service and therefore the presumptive regulations pursuant to 
38 C.F.R. § 3.311 are not for application.  The veteran's 
medical records show that he was not diagnosed with prostate 
cancer until 1993, over 40 years after his separation from 
service.

Third, the evidence fails to show that the veteran's prostate 
cancer is in any way related to service.  See Combee, supra.  
In this regard, the Board initially points out that service 
treatment records are negative with respect to any signs or 
symptoms associated with prostate cancer.  As previously 
noted, the veteran was diagnosed with prostate cancer in 
1993, several decades after his separation from service.  As 
such, the record establishes that his disease did not 
manifest in any form during service.  

Further, there is no competent and credible medical evidence 
of record etiologically relating the veteran's cancer to 
service or any event of service.  Rather, the Chief of Public 
Health and Environmental Hazards stated that following a 
review of the evidence in its entirety and based on the 
reported doses of radiation, it is unlikely the veteran's 
prostate cancer resulted from his exposure in service.  

In a December 2006 letter, the Defense Threat Reduction 
Agency confirmed that the veteran served aboard USS Wichita 
during and after World War II.  The Defense Threat Reduction 
Agency reported that radiation measurements were taken early 
in the occupation in and around Nagasaki.  The areas covered 
by these surveys extended from the hypocenter in the center 
of Nagasaki to a distance of a few miles outside the city.  
The only locations in or near the city where the survey teams 
detected radiation, were at the hypocenter.  The Defense 
Threat Reduction Agency assessed the veteran as if he were 
located at the epicenter of Nagasaki for the duration of his 
stay.  A careful search of the dosimeter data revealed a 
total adjusted dose of 6.5 rem, a unit that relates the dose 
of any radiation to the biological effect of that dose.  The 
Defense Threat Reduction Agency stated that following a 
review of the evidence in its entirety and based on the 
reported doses of radiation, it is unlikely the veteran's 
prostate cancer resulted from his exposure in service.  The 
Board finds that this evidence is highly probative.  The 
Board also notes that there is no evidence to contradict the 
veracity of this information.

The Board also notes the veteran's testimony at a hearing 
before the undersigned, that he was exposed to more than 6.5 
rems of radiation, as he was at the epicenter of where the 
bomb was dropped.  Lay statements were also submitted on the 
veteran's behalf.  The lay statements are from fellow service 
members who attested to the fact that they currently have 
cancer and were also exposed to radiation in Nagasaki.  While 
the Board has no doubt that these men have current diagnoses 
of cancer, there is no competent and credible information 
which links the veteran's prostate cancer to his service.  
The veteran and service members are competent to testify as 
to their own conditions.  However, they are not competent to 
provide an opinion as to the etiology of the veteran's 
cancer.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

While the Board is sympathetic to the veteran's belief, it is 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2008).  In this case, there is 
no competent and credible evidence showing that service 
connection is warranted either on a presumptive or a direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt and has attempted to implement 
it in every possible way.  However, as the preponderance of 
the evidence is against the veteran's claim, the doctrine 
does not assist the veteran in establishing his claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2006.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the February 2006 letter.  The veteran 
was not provided with proper notice of elements (4) and (5) 
(degree of disability and effective date).

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and private medical records.  The veteran 
also received an opinion issued by the Under Secretary of 
Health.  No additional medical opinion is needed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


